certified department of the treasury taxpayer_identification_number person to contact employee id number tel fax refer reply to in re tax years uil index internal_revenue_service tege appeals programs n los angeles street los angeles ca date oct number release date a b dear this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective your incorporation date date our adverse determination was made for the following reason s based on our examination of your activities during and we have determined that you are not operating exclusively for an exempt_purpose as required in order to be described in sec_501 our determination is based on our findings that your net eamings inured to the benefit of private individuals or shareholders of your organization more than an insubstantial part of your activities were not in furtherance of an exempt_purpose with the meaning of sec_1_501_c_3_-1 you operated for the benefit of a private interest within the meaning of sec_1_501_c_3_-1 and you operated for the primary purpose of carrying on an unrelated_trade_or_business within the meaning of sec_1_501_c_3_-1 a substantial part of your activities consists of providing down payment assistance to home buyers to finance this assistance you rely on home sellers and other real_estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided to the home buyer in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated for a substantial nonexempt purpose in addition your operations further the private interest of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a ce appeals team manager tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service attention terri anderson stop 4925stp east 7th street suite st paul mn date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers dear telephone fax certified mail - return receipt requested rn tr ss se we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you phas errs enclosures publication publication report of examination if you write please provide a telephone number and marsha a ramirez director eo examinations letter catalog number 34809f thank you for your cooperation sss sts sincerely sss schedule no or form 886a exhibit year period ended name of taxpayer 20xx12 20xx12 department of the treasury - internal_revenue_service explanation of items org org legend org organization name city city commissioner commissioner co-2 president president ra-3 4a co-5 co6 co-7 state state ra-2 ra g companies address address oe dir-1 dir-2 co-1 country country ra-4 directors attn atin org-1 org-1 xx date 5th ra-1 co-3 co-4 issue whether org operated exclusively for exempt purposes within meaning of il r c sec_501 facts overview org org is an state not-for-profit corporation incorporated on j uly 20xx president president is org’s registered agent president and treasurer org’s address is address city state state secretary of state’s office records state that org actively uses the assumed name ‘futures home assistance program on july 20xx org applied for recognition as a tax-exempt_organization under sec_501 on form_1023 on november 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as of july 20xx as a tax- exempt_organization as described in sec_501 since 20xx org has promoted and operated a down payment assistance dpa program for house buyers under which it provides funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the house sellers org also falsely and fraudulently advised house sellers and others that sellers may claim charitable deductions on their federal_income_tax returns for the amounts they pay to org as more fully described below under org’s program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations application_for recognition of tax-exempt status form_1023 was filed by org with the irs to apply for recognition of tax-exempt status under penalties of perjury on july 20xx on form_1023 org stated that its purpose was to als and families to provide down payment assistance program for low income individu allow individuals who could not otherwise do so to own their own home co-3 will also engage in other affordable housing efforts using excess_contributions to develop department of the treasury - internal_revenue_service form a rrev page -- pacers es sss sss sss f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org org low-income apartments for seniors and families the acquisition and rehabilitation of single-family homes and contributions to other housing related charitable organizations such as faith based charities community based charities and national charities such as habitat for humanity emphasis supplied regarding income limits and financial need the application stated that t he down payment assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership emphasis supplied regarding fundraising and contributions org’s application_for exemption stated co-3 will solicit gifts from corporations foundations and individuals with whom the members directors and officers have personal relationships co-3 will raise funds through the efforts of the members board_of directors and volunteers of the organization none of whom are professional fundraisers fundraising efforts will be limited to individuals with whom these individuals already know as long as corporations and foundations controlled by such individuals no direct fundraising activities have been implemented to date other than preliminary discussions with the individuals described above solicitations will be made through individual one on one personal contact rather than through mass or even selective mailings co-3 does not intend to use any professional fundraisers federal returns org filed forms for the calendar years ended december 20xx and 20xx it was not required to file and did not file forms 990-t org also filed form sec_941 w-2 and misc in 20xx and 20xx org’s only reported activity consisted of operating its dpa program as described in more detail below according to part iii of org’s 20xx form_990 org assists individuals in obtaining down payments for home purchases through the co-3 program part viii of that return states that chjjome sellers in the down payment assistance program pay a fee to participate in the program in 20xx and 20xx org received dollar_figure and dollar_figuredollar_figure respectively in gross revenue from amounts paid to it by sellers participating in org’s dpa program org did not report the seller’s form 886-acrev sss sss department of the treasury - internal_revenue_service page -- berens schedule no or form 886a exhibit year period ended name of taxpayer 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org org payments as contributions instead org reported these payments as program service revenue org reported the total amount of contributions and gifts it received from all sources as zero org also reported that it distributed dollar_figuredollar_figure and dollar_figuredollar_figure respectively in down payment assistance to homebuyers for use as down payments and or to pay for closing costs org’s form_990 part iv line shows that as of december 20xx org had total unrestricted net assets of dollar_figure org states that its program allows home sellers to designate a portion of the fees they pay to org to be donated to other charitable organizations org reported that it distributed dollar_figure for the year ended december 20xx and dollar_figure for the year ended december 20xx to other charities however org’s general ledger showed that in 20xx dollar_figuredollar_figure of these designated amounts was transferred to the investment accounts of org also in 20xx org transferred dollar_figuredollar_figure to co-1 co-1 as a contribution see discussion below and made additional payments of dollar_figuredollar_figure and dollar_figuredollar_figure to co-1 which org reported on its 20xx form_990 as marketing fees and commissions respectively operation of org’s down payment assistance program org through its website flyers advertising and other methods promotes its dpa program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in org’s dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment the org website explains how the down payment assistance program works as follows once a buyer has begun to look for a house the real_estate agent informs the client about the org program after the buyer has found a house to purchase and begins negotiations with the seller the seller is informed about the program and the tax benefits of the program the seller completes the org program seller participating agreement seller agreement once an agreed-upon price is reached the amount of the down payment is calculated and this amount is added to the previously agreed-upon sales_price department of the treasury - internal_revenue_service form 886-avrev page -- bas se sss department of the treasury - internal_revenue_service e 886a explanation of items name of taxpayer org org schedule no or exhibit year period ended 20xk12 20kx12 escrow is instructed to withdraw proceeds form the seller’s closing statement in the amount of the down payment and categorize it as a contribution to org the same down payment amount is added to the buyer’s closing escrow statement as a gift from org and is used as the buyer’s down payment in addition org charges the seller a fee for each property sold this fee is generally of the total sales_price for individual sellers or a flat fee of dollar_figuredollar_figure for builders of the funds that they use for the down through org’s dpa program buyers receive a gift payment during the years under examination the down payment gift sec_1 and of the property’s stated sales_price a house buyer was eligible to participate in org’s dpa program only if the buyer purchased a house from a seller that agreed to org’s contractual terms org and sellers entered into agreements that required sellers to pay org an amount equal to the down payment gift that the buyer received under org’s dpa program org claimed that the seller’s payment was not provided directly to the buyer but instead it was used to replenish the pool of funds that was used to provide gifts to subsequent buyers in addition to requiring the seller to pay an amount equal the amount of the sift provided to the house buyer org required sellers to pay org an administrative fee typically equal to either of the purchase_price or a set amount eg dollar_figuredollar_figure were generally between in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home n for exemption org does not have any income despite the representations in its applicatio ent assistance based limitations for its dpa program and did not screen applicants for down paym on income the electronic records provided by org did not include data on the buyers’ incomes and gave no indication that org screened on such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan asa result for example on july 20xx org’s dpa program provided dollar_figuredollar_figure in down payment assistance for a home that a buyer purchased for dollar_figuredollar_figure on march 20xx org’s dpa program provided dollar_figuredollar_figure in down payment assistance for a home a buyer purchased for dollar_figuredollar_figure on april 20xx org’s dpa program provided down payment assistance of dollar_figuredollar_figure for a home a buyer purchased for dollar_figuredollar_figure and on april 20xx org’s dpa program provided down payment assistance of dollar_figuredollar_figure for another buyer’s purchase of a home for dollar_figuredollar_figuredollar_figure org’s promotional material and advertising make it clear that anyone who could qualify for some type of loan was eligible for org’s down payment assistance program for example one piece of promotional literature states your lender will help you determine how much you’re qualified for during your mortgage consultation if downpayment emphasis supplied another states get the mortgage we’ll you can you the give department of the treasury - internal_revenue_service form acrev page -- ee form_886 a department of the ‘treasury- internal_revenue_service explanation of items name of taxpayer org org schedule no or exhibit year period ended 20xx12 20kx12 it's extremely easy to receive your free gift from org in fact there is only one requirement you must meet you must qualify for any eligible_loan program with your lender don't worry they have many programs to meet your needs some lenders will also allow gifts to be used for mobile home manufactured homes and modular homes as well so start dreaming about your new home today emphasis supplied in addition org documents explicitly state that the down payment gift to a buyer comes from preexisting org funds rather than from the seller’s contribution in the transaction however org does not solicit outside public contributions or have any other source of funds other than contributions from sellers and related fees because the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee in fact the actual source of the down payment assistance is the seller’s contribution in 20xx co-3 brokered big_number dpa transactions between buyers and sellers of which were for homes over dollar_figuredollar_figure from june 20xx through december 20xx in of those transactions the seller was co-2 there were dollar_figure dpa amounts in excess of dollar_figuredollar_figure there were eight homes with a purchase_price in excess of dollar_figuredollar_figure one home had a purchase_price of nearly dollar_figure million the seller information was not available for january 20xx through may 20xx in 20xx co-3 brokered big_number dpa transactions of which were for homes costing more than dollar_figuredollar_figure eight were for homes costing more than dollar_figuredollar_figure and two were for homes costing more than dollar_figure the seller in of those transactions was co-2 there were dpa amounts in excess of dollar_figuredollar_figure nine were in excess of dollar_figuredollar_figure org also falsely and fraudulently promoted its dpa program by advising house sellers and others that sellers may claim charitable deductions on their federal_income_tax returns for amounts they pay to org on its website in advertisements and in other prornotional materials org falsely and fraudulently characterized house sellers’ payments to org as inter alia gifts donations contributions and charitable_contributions yet on its forms org listed no contributions received instead it reported its revenue as program service revenue on its contract with each seller org also falsely and fraudulently labeled the seller’s payment to org as both a gift and a contribution these contracts obligate the seller in consideration for participating in org’s program to pay org an amount equal to the amount of the dpa received by the buyer the contract which was required to be signed by each participating seller stated seller further understands that the seller is only obligated to make the contribution if a home buyer utilizing the co-3 program purchases the participating home in a recorded audio promotion on org’s website directed at real_estate agents org acknowledged that sellers’ payments to org were reimbursements for the dpa given to the buyer the seller agrees to form acrev sos department of the treasury - internal_revenue_service page -- hannes a schedule no or exhibit - e a ende year period 20xx12 20xk12 name of taxpayer explanation of items department of the treasury - internal_revenue_service org org reimburse co-3 for the amount of the down-payment and closing-cost assistance plus an administrative fee in a 20xx sales seminar in state and in two separate 20xx television appearances on a city- city television news program co-4 that amounted to free infomercials with org’s phone number displayed on the screen a org representative in describing the org dpa program falsely stated that the seller’s payment to org is tax deductible for the seller as a charitable_contribution as part of its contractual obligations to promote org’s dpa program co-5 org’s marketing that org’s dpa and press representative wrote in its october 20xx newsletter program allows a seller to get full-appraised value on his or her home and a tax write off the newsletter was distributed to real_estate agents and mortgage lenders who in turn distributed it to their own clients the parties to the down payment assisted real_estate transactions including the realtors builders and lenders benefited more than incidentally from org’s operations the references below from some of org’s promotional material clearly demonstrate this benefit sellers org advertised that its dpa program financially benefits sellers by providing them with ready buyers enabling the sellers to sell for higher prices and allowing them to sell faster due to the larger pool of potential buyers thereby reducing the costs associated with real_estate remaining unsold for an extended period for example org advertised on its website sell your home faster and easier with a org approved buyer and advertise your home as a org home this will increase the potential buyers to your home by which means your home will sell faster org’s promotional materials also told sellers that if they participate in the org dpa program the buyer will most likely offer full value on the property dramatically netting the seller more even after the required_contribution in an 18-minute cd- the wife of org’s founder and the sole shareholder and president rom produced by org ra-1 emphasized that participating sellers will get the tax advantages associated of with contributing to co-3 a win-win situation for the seller and the buyer which benefits the seller ‘ realtors org’s promotional materials tell realtors that they will faster and turn their cash poor borrowers into homeowners with org state for example sell their listing sec_30 the materials further realtors across the country are discovering the benefits of using the org program with their prospective buyers and sellers how many times have you had a buyer who was willing to purchase a home had a good payment history on their rental but didn’t have the down payment or closing costs necessary to secure financing on a property if you’re department of the treasury - intemal revenue service form acrev page -- se eet f a schedule no or exhibit year period ended name of taxpayer 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org org like many realtors you’ve faced this problem more times than you'd like to count add up all of those lost commissions and you’ll see how org can help you your buyers and your sellers in addition org makes a contribution on behalf of the real_estate team to a local charity every time you use their program builders org’s promotional materials tell builders that their new_construction homes will sell faster with org adding we recognized that the opportunity to sell to a larger pool of qualified buyers the ability to sell a home faster and the knowledge that the buyer is credit-approved and ready at the time of contract is all of substantial benefit to builders in many markets downpayment assistance programs have helped builders sell their homes very quickly saving them thousands of dollars in marketing advertising and personnel costs not to mention the savings on bank fees to carry the properties until closing in more competitive markets downpayment assistance programs have resulted in buyers choosing one builder over another this greatly alleviated any competition they may have had in their market when your homes sell faster you’re happier lenders org’s promotional materials tell lenders that using org will i ncrease your business help your realtors and builders sell more homes and turn your cash poor borrowers into homeowners the materials urge them to introduce the org program to buyers and realtors thereby ‘develop ing a great referral base telling them we’ve made it easy for lenders to help their buyers and realtors by designing sales and marketing materials to help you finance more homes simply click on the spaces below to download the necessary documents and sales and marketing materials in addition we’ll add you to our approved org lender list when you’ve closed your first transaction this list is used by org for referrals and used by consumers browsing _ through our site other parties benefited by org’s dpa program in addition to the intended benefit to the sellers buyers realtors builders and lenders described above various individuals and entities also were the intended beneficiaries of org’s operations during the years examined as follows president on august 20xx org borrowed dollar_figuredollar_figure from president stated_interest on the loan was notes to the audited financials indicate that as of december 20xx org owed a remaining balance of dollar_figuredollar_figure and that the loan was repaid in may of 20xx form acrev department of the treasury - internal_revenue_service page -- smc f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ende 20xx12 20xx12 org org co-5 ra-1 aka ra-1 president’s wife owns of the stock of co-5 co-5 a for profit entity incorporated in state org entered into an exclusive six-year marketing agreement dated january 20xx with co-5 org is the source of substantially_all of co- 5’s gross revenues in 20xx-20xx co-5 and ra-1 committed to perform the duties set forth in exhibit b to the agreement in such a way as to foster and close the highest possible number of transactions those duties included inter alia creation of the org logo and corporate identity development of a website in english and spanish development of all marketing materials development of a video presentation of the down payment assistance program and assistance to org field representatives in setting up training sessions in the market for the agreed upon services org agreed to pay co-5 of the fees generated for each transaction closed plus any invoiced services under the agreement every grant made by org is deemed attributable to marketing services performed by co-5 therefore co-5 received a marketing fee from every grant transaction engaged in by org compensation is subject_to an annually agreed limit set forth in exhibit c to the agreement the compensation limit for 20xx was dollar_figuredollar_figure for 20xx dollar_figuredollar_figure _ in 20xx org transferred a total of dollar_figuredollar_figure to co-5 as follows wire transfers other marketing expense org paying co-5 expenses org reimb to co-5 fororg exp dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure the balance_sheet shows a total of dollar_figuredollar_figure in loans from org to co-5 outstanding at year end 20xx in addition during the year org made an adjusting journal entry to reclassify dollar_figuredollar_figure from amounts due to co-5 as marketing fees to prepayment of 20xx marketing expense and listed it as security bond in 20xx org transferred a total of dollar_figuredollar_figure to co-s as follows wire transfers other marketing expense loans to co-5 dollar_figuredollar_figure dollar_figure dollar_figure the general ledger shows a total of dollar_figuredollar_figure in loans to co-5 outstanding at year end 20xx the agreement between org and co-5 is exclusive org agrees not to enter into any other representation agreement co-5 agrees not to market down payment assistance program products form a rev department of the treasury - internal_revenue_service page -- shonen f 886a schedule no or exhibit year period ended name of taxpayer 20xx12 20xx12 department of the treasury - internal_revenue_service explanation of items org org or similar services that actually or potentially would compete with org’s down payment program unless org consents in writing performance criteria under the agreement include speed and effectiveness in market penetration which are critical and material covenants of the agreement the agreement specifically provides that the express purpose of the agreement is that org shall quickly obtain market share and a national presence in the delivery of the org program services pursuant to this and similar agreements at org must pay liquidated_damages in the event of any breach of the the agreement provides th agreement by org including a breach caused by changes in the regulato liquidated_damages are fixed at eight times the compensation earned by representative during the day period immediately prior to the occurrence of the breach committed by org there is no provision for the payment of liquidated_damages by co-5 or ra-1 ry environment the ra-1 in december 20xx org loaned ra-1 dollar_figuredollar_figure to purchase the property located at address city state address the stated purchase_price for address was dollar_figuredollar_figure stated_interest pursuant to the written loan agreement was six percent the loan was not secured_by the property as of december 20xx the balance due on this mortgage was dollar_figuredollar_figure effective january 20xx org entered into a three-year lease with ra-1 for address this lease calls for monthly payments of dollar_figuredollar_figure plus real_estate_taxes maintenance and insurance org has the option to renew the lease for three additional three-year periods on similar terms and conditions minimum future rental payments for 20xx and 20xx are dollar_figuredollar_figure per year in addition co-s a for profit corporation wholly-owned by ra-1 also rented space at address from ra-1 for which it paid dollar_figuredollar_figure and dollar_figuredollar_figure in 20xx and 20xx respectively coq-3 co-6 during 20xx org loaned amounts totaling dollar_figuredollar_figure to co-3 org according to the audited financial statement for 20xx interest on the advances accrued pincite and was paid through december 20xx during 20xx org repaid dollar_figuredollar_figure however org advanced additional_amounts totaling dollar_figuredollar_figure to org co-6 america during 20xx according to the audited financial statement for 20xx interest on these advances accrued pincite and was been accrued through december 20xx org was originally named org-1 org-1 in february 20xx president president of for dollar_figuredollar_figure because org- had a letter from hud that co-3 purchased in from enabled it to do hud rehab resale hud had verbally informed president that the letter could be transferred however after the purchase hud informed president in writing that the letter could not be transferred president renamed org-1 to co-3 president later changed org’s name to co-6 co-6 because lenders informed him that form 886-arev department of the treasury - internal_revenue_service page -- leer ss sss department of the treasury - internal_revenue_service f 886a explanation of items na org org t schedule no or exhibit aa year peri 20xx12 20xx12 nde they did not like the name org because it does not have a hud letter org rai rehabilitates non-hud homes the rehabilitation work is done for org co-6 by independent contractors ra-2 and ra-3 this particular endeavor by president is not going well he is having difficulty with the contractors there are notes loans between org and org it is questionable whose activity the rehabilitation work is org’s or org’s co-7 co-7 co-7 is an state not-for-profit corporation incorporated on december 20xx according to state secretary of state records president is the registered agent at address city state president started this entity to receive co-7s from other people or businesses so that the property can be donated to charities and the donors could receive a charitable_contribution_deduction per sec_170 of the irc there is very limited activity in this entity but again money is being transferred from org into co-7 is the president and one of the directors together with two friends of hers who are also coq-1 co-1 co-1 is a state not-for-profit corporation incorporated on october 20xx ra- directors of org co-1’s form_990 indicates that the books are in the custody of president at address this organization was established to provide dpa for a lower fee than other dpa organizations including org org claims that this is to allow those who can not afford the fee to do business with them at less cost in 20xx org transferred a total of dollar_figuredollar_figure to co-1 as follows wire transfer checks donation dollar_figuredollar_figure transfer ‘marketing fees ’ transfer commissions dollar_figure dollar_figure at the end of 20xx there was a balance outstanding on a loan from org to co-1 in the amount of dollar_figuredollar_figure co-1’s 20xx form_990 line sec_1 and 1a shows dollar_figuredollar_figure as contributions gifts grants and similar amounts received from direct public support on line it shows dollar_figuredollar_figure in expenses paid for program services shown on line 43b as marketing fees ra-1 confirmed that co-1 paid this amount to co-5 ra-1’s wholly-owned corporation with the exception of dollar_figuredollar_figure in program management expenses this was the only activity in co-1 in 20xx this was co-1’s initial return co-3 country org’s year end 20xx general ledger indicates that org invested dollar_figuredollar_figure to start a down payment entity in country according to the taxpayer this entity had not started operations as of the time of the examination department of the treasury - intemal revenue service form acrev page -- eg f department of the treasury - internal_revenue_service 886a explanation of items name of ie schedule no or exhibit - year period ende 20xk12 20kx12 ra-2 ra-2 is one of two rehabbers used by org org lent him dollar_figuredollar_figure in 20xx there are no indications that the loan was repaid the note receivable was written off on org’s books and shown as a loan to co-6 org has no internal controls president president controls all bank accounts and is the only signatory on the checks the board is made up of president and two friends of ra-1 his wife the board meets once a year where they conduct the following business resolved that any and all acts of the board_of directors undertaken or performed for or on behalf of this corporation since the date of the last annual meeting of the shareholders be and are herby ratified affirmed and approved and such acts shall have the same force and effect as if originally authorized directed and empowered by the shareholders and further resolved that the following named persons be and are hereby elected as directors of this corporation to serve in the capacity until the next annual meeting of the shareholders until their successors shall be elected and qualified president dir- dir-2 the undersigned ratify and confirm the action taken by the corporation as set forth in the foregoing resolutions law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence ofasingle nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes department of the treasury - internal_revenue_service form acrev page -- oo eee 886a ef department of the ‘treasury - intemal revenue service - name of taxpayer explanation of items schedule no or exhibit - year period ende 20xxk12 20xx12 org org sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign form acrev department of the treasury - internal_revenue_service page -- sta amen nn department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org org schedule no or exhibit year period ended 20xx12 20kxk12 professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization nsiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization's commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d state 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations form a rev department of the treasury - internal_revenue_service page -- le f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit ei year period 20xx12 20xx12 en org org see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held department of the treasury - internal_revenue_service form acrev page -- ts ss sss facer form 886a schedule no or exhibit year period ended name of taxpayer 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org org that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate-income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations benefiting private interests in kj's fund raisers v commissioner t c memo aff-d u s revrul_72_147 1972_1_cb_147 held that an organization that provided housing to even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg _ sec_1_501_c_3_-1 low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest a app lexis 2d cir the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges department of the treasury - internal_revenue_service form avrev page -- f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit - ende year period 20xk12 20xx12 org org where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms excessive_compensation for services is a form of inurement for example in 203_f2d_872 cir the fifth circuit held that the organization’s payment of a full-time salary for part-time work was inurement the use by insiders of the organization’s property for which the organization does not church of receive adequate_consideration is a form of inurement see g the 412_f2d_1197 ct_cl holding that the insiders’ use of organization-owned automobiles and housing constituted inurement 222_fsupp_151 e d wash holding that the organization’s provision of goods services and refreshments to its members constituted inurement loans that are financially advantageous to insiders from the organization’s funds church of scientology f 2d pincite the claims_court listed unexplained loans particularly unexplained undocumented loans are a form of inurement for example in the founding to and from insiders among the examples of inurement in 823_f2d_1310 cir the ninth circuit held that debt repayments in the form of percent of the organization’s income made to the organization’s founder allegedly to compensate the founder for the organization’s past use of his personal income and capital constituted inurement in 283_fsupp2d_58 d state 20xx the court held that forgiveness of interest was a form of inurement leasing arrangements that favor disqualified persons to the detriment of the organization are a form of inurement in the founding church of scientology f 2d pincite the claims_court treated the organization’s payment of rent to the founder’s wife as inurement in the absence of any showing that the rental was reasonable or that the arrangement was beneficial to the organization see also state trade school v commissioner 272_f2d_168 os holding that inflated rental prices constitute inurement cir payment to one person for services performed by another or for services presumed to be performed without any proof of performance is a form of inurement in church of scientology f 2d pincite the court listed royalties received by the organization’s founder on the sale of publications written by others among the improper benefits received by the founder from the organization in the founding church of scientology f 2d pincite the court held form acrev department of the treasury - internal_revenue_service page -- sss eee f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period 20xx12 20xx12 ende org org that the payment of salary to the founder’s daughter without any proof that she actually performed any services for the organization constituted inurement a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir _318_f2d_632 7th cir church of scientology f 2d pincite the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo_aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for- profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite in 765_f2d_1387 cg cir the ninth circuit held that a church that conducted its activities by mail did not qualify for exemption under sec_501 because a substantial purpose of its activities was to benefit a for-profit corporation controlled by the church’s insiders the church employed an advertising agency controlled by its insiders to provide all of the printing and mailing services for the church’s mass mailings the advertising agency devoted approximately two-thirds of its time to the work for the church the majority of the church’s income was paid to the advertising agency although the advertising agency claimed to have clients unrelated to the church it did not advertise its services and refused to identify its other clients the ninth circuit held that the church was operated for the substantial non-exempt purpose of providing a market for the advertising agency’s services and thus primarily served the private interests of the advertising agency and its owners rather than a public purpose in so holding the ninth circuit rejected the church's argument that the income paid_by the advertising agency should not be included in the determination of reasonableness and treated this income as indirect inurement of the church’s earnings to the church’s insiders jee ss revoke an organization’s exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 allows as a deduction subject_to certain limitations and restrictions any the prohibition on inurement in sec_501 is absolute the service has the authority to promoting improper charitable_contribution deductions department of the treasury - internal_revenue_service form 886-a rev page -- a fot name of taxpayer explanation of items department of the treasury internal_revenue_service schedule no or exhibit year period ended 20xx12 20xx12 org org sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of an entity described in one of the paragraphs of sec_170 sec_170 describes certain entities organized and operated exclusively for religious charitable scientific literary or educational_purposes generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization must be a contribution or gift a charitable_contribution is a transfer of money or property without receipt of adequate_consideration made with charitable intent 477_us_105 a payment generally cannot be a charitable_contribution if the payor expects a substantial benefit in return american bar endowment pincite see also 449_f2d_413 ct_cl substantial benefits are those that are greater than those that inure to the general_public from transfers for charitable purposes which benefits are merely incidental to the transfer singer pincite sec_102 provides that the value of property acquired by gift is excluded from gross_income a gift proceeds from a ‘detached and disinterested generosity ’ _lout of affection respect admiration charity or like impulses 363_us_278 payments that proceed from the constraining force of any moral or legal duty or from ‘the incentive of anticipated benefit’ of an economic nature are not gifts duberstein u s pincite thus payments attendant to ordinary business or commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts organizations that promote tax_avoidance schemes do not qualify for exemption under sec_501 as organizations described in sec_501 see church of world peace inc v commissioner t c memo aff'd u s app lexis cir in church avoidance scheme individuals made tax-deductible charitable donations to the church the church then returned the money to the individuals in the form of tax-free housing allowances and also reimbursed the individuals for church expenses that were in fact unrelated to church operations the church emphasized tax_advice in connection with this tax-avoidance scheme of world peace the church used its tax-exempt status to create a circular tax- the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 effective date of revocation san an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross- referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable e form acrev department of the treasury - internal_revenue_service sstui pss sss ts ls page -- 886a f schedule no or exhibit year period ende name of taxpayer 20xx12 20xk12 explanation of items department of the treasury - intemal revenue service org org determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq analysis org does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class including the organization’s founder and his wife results in inurement of a substantial portion of org’s net_earnings to the benefit of the organization’s officers and other insiders and org has violated the requirements of sec_501 by promoting improper charitable_contribution deductions charitable purposes include relief of the poor and distressed see sec_1 c - d of the regulations org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program did not serve exclusively low-income persons despite the representations in its application_for exemption org does not have any income limitations for participation in its dpa program org did not screen applicants for down payment assistance based on income org’s electronic records do not even include data on the buyers’ incomes instead the program is open to anyone without any income limitations who otherwise qualified for these loans our analysis showed that in fact for the years at issue org’s dpa program provided down payment assistance on hundreds of expensive homes the program is not even limited to first-time homebuyers _org’s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code form a rev department of the treasury - internal_revenue_service page -- ne schedule no or form_886 a exhibit year period ended name of taxpayer 20xx12 20kxk12 explanation of items department of the treasury - internal_revenue_service org org only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s dpa program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’s dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of tirne the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes about of all orgz-assisted transactions in 20xx and 20xx involved one particular seller a national home builder buyers who participate in org’s dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s dpa program provides ample private benefit to the various parties in each home sale the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources before providing down payment assistance org’s grantmaking staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller’s contribution along with any org fees must be sent to org within hours escrow companies that do not appropriately disburse funds in a timely manner are form 886-a rev -68 department of the treasury - internal_revenue_service page -- leen fe sss ss form_8 a schedule no or exhibit year period ended name of taxpayer 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service org org prohibited from utilizing the org dpa program org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially org’s promotional material and its marketing activities show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its dpa program shows that org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d state 20xx operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes furthermore org’s activities were structured to provide substantial private benefit to org’s insiders facts establish that org and royale dynamics co-5 a for-profit corporation wholly-owned by ra-1 entered into an exclusive six-year marketing agreement dated january 20xx under the terms of the agreement org carried out most of its dpa activities through co-5 for the years at issue org was the source of substantially_all of co- 5’s gross revenues like the organization in kj’s fund raisers supra org existed for a substantial nonexempt purpose of creating business for co-5 thus like the organization in kj’s fund raisers org’s operations resulted in a substantial private benefit to org s insiders org ’s operations also resulted in inurement of its charitable assets to org’s insiders including org’s founder president and his wife ra-1 on august 20xx org borrowed dollar_figuredollar_figure from president at an inflated rate of interest in the absence of any proof that this loan was fair and beneficial to the organization the loan will be treated as inurement of org’s net_earnings to president see the founding church of scientology f 2d pincite 2l department of the treasury - internal_revenue_service form acrev page -- arrears e 886a schedule no or f exhibit year period ended name of taxpayer 20xx12 20xx12 department of the treasury - internal_revenue_service explanation of items org org on january 20xx org entered into an exclusive marketing agreement with co-5 a for-profit entity owned by ra-1 for the agreed upon services org agreed to pay co-5 of the fees generated for each transaction closed excessive_compensation for services constitutes inurement see g mabee petroleum corp f 2d pincite to the extent the fees paid_by org to co-5 were excessive a portion of org’s net_earnings inured to co-5 and indirectly to president and ra-1 in addition under the agreement with co-5 org agreed that every grant made by org would be attributable to marketing services performed by co-s as a result org paid co-5 a percentage of fees from every dpa transaction without regard to whether there was any proof of actual services by co-5 payment to one person for services performed by another or for services presumed to be performed without any proof of performance constitutes inurement see eg church of scientology f 2d pincite in the absence of proof that every dpa transaction engaged in by org was actually attributable to co-5’s services org’s marketing arrangement with co-5 will be treated as resulting in inurement of org’s net_earnings to co-5 and indirectly to president and ra-1 in december 20xx org loaned dollar_figuredollar_figure to ra-1 for the purchase of the property located at address city state upon purchasing the property with the organization’s funds ra-1 leased the property to the organization in the absence of any showing that this lease was fair and beneficial to org the lease will be treated as inurement of org’s net_earnings to ra-1 see founding church of scientology f 2d pincite in 20xx org made payments totalling dollar_figuredollar_figure to co-1 a not-for-profit entity controlled by ra-1 these payments were co-1’s sole source of funds in 20xx in the same year co- paid dollar_figuredollar_figure allegedly for marketing services to co-5 ra-1’s wholly-owned corporation with the exception of dollar_figuredollar_figure in program management expenses this was the only activity of co-1 in 20xx in the absence of any proof that co-1 engaged in any legitimate exempt_activities co-1’s payment of dollar_figuredollar_figure to co-5 will be treated as indirect inurement of org’s charitable assets to co-5 and ra-1 see church of scientology f 2d pincite during the years under examination org’s principals had unfettered control_over the organization and ready access to the organization’s assets including cash at any time president had sole authority over bank accounts and was the only signatory on all org accounts internal controls were lacking the board consisting of president and two friends of ra-1 had no involvement in the organization the directors merely approved retroactively all transactions that occurred during the year and elected voted themselves for another term this is demonstrated by the one page minutes for the annual meeting the only documentary_evidence that the board took any_action during the years under examination this lack of oversight by the board allowed inurement to occur the facts show numerous transfers of org charitable assets for the benefit of org’s insiders unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control in the absence of any acceptable justification constitute inurement 365_f2d_792 8th cir form acrev department of the treasury - internal_revenue_service page -- dee form_8 a schedule no or exhibit year period ended name of taxpayer 20xx12 20xx12 explanation of items department of the treasury- internal_revenue_service org org 318_f2d_632 7th cir church of scientology f 2d pincite because org has failed to provide acceptable justification for the transfers of its charitable assets to insiders the transfers will be treated as inurement of org’s charitable assets to the benefit of private interests in violation of the sec_501 prohibition on inurement based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 org is also not entitled to exemption under sec_501 because it promoted improper charitable_contribution deductions a payment of money generally cannot be deducted as a charitable_contribution if the payor expects to receive a substantial benefit in return a payment to org is not tax deductible as a charitable_contribution under sec_170 because the seller receives valuable consideration in return for the payment in addition the seller’s payment to org is not tax deductible to the seller because the payment is compulsory furthermore the payments from the home sellers to org also do not qualify as gifts under sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather in seller’s response to an anticipated economic benefit namely facilitating the sale of the seller’s home under 363_us_278 such payments are not gifts for purposes of sec_102 an organization that promotes an abusive tax_avoidance scheme is not entitled to exemption as an organization described in sec_501 see church of world peace inc v commissioner t c memo in its promotional materials and public appearances org advertised that sellers who participate in its dpa program would be able to claim a charitable_contribution_deduction for their payments to org org used the prospect of a charitable_contribution_deduction as an inducement for sellers to participate in its dpa program in claiming that the seller-participants in its dpa program would be entitled to a charitable_contribution_deduction org falsely and fraudulently misrepresented the quid pro quo nature of these payments because org has promoted improper charitable_contribution deductions in connection with its dpa program org does not operate exclusively for exempt purposes enumerated in sec_501 and does not qualify for exemption as an organization described in sec_501 inception because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on july 20xx org represented that its purpose was to provide down payment assistance program for low income individuals and families payment assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership despite these representations in its application_for exemption org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the electronic records provided by data on the buyers’ incomes and gave no indication that org screened include the government proposes revoking org’s exemption back to the organization’s department of the treasury - intemal revenue service did not org on such data and that its down form acrev page -- ess ss ls f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xk12 20xx12 org org rather org’s dpa program provided gifts to any homebuyers who qualified for a loan org has an educational module on its website org did not obtain furthermore although verification from buyers that they had reviewed or completed the module revocation of a be retroactive if the organization operated in a manner materially determination_letter may different from that originally represented sec_601_201 rev_proc 20xx-4 org’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’s determination_letter conclusion in order to qualify for exemption under sec_3 c an organization must be both organized and operated to achieve a purpose that is dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s dpa activities do not target neighborhoods rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination described under that code section org’s in need of org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’s primary goal is to- maximize the fees from these transactions org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants although org has an educational module on its website org did not obtain verification from buyers that they had reviewed or completed the module org does not engage in any counseling or other activities that further charitable purposes because org’s primary activity is not conducted in a manner purposes org is not operated exclusively for exempt purposes designed to further sec_501 within the meaning of sec_501 in addition org’s activities have resulted in inurement of charitable assets to org’s insiders org’s principals have unfettered control_over the organization and ready access to the organization’s assets including cash at any time loans to insiders and related entities are readily available and based on the books_and_records are readily given the organization has been paying unjustified amounts of compensation to a related for-profit entity for marketin services all of this constitutes evidence that assets and or earnings_of org inured to org’s insiders in violation of the requirements of sec_501 furthermore org has promoted an abusive tax_avoidance scheme in connection with its dpa program by advising sellers that they may take a charitable_contribution_deduction for their payments were quid-pro-quo payments for services rather payments to org even though such than payments motivated by detached and disinterested generosity org’s promoter activities are inconsistent with sec_501 exemption for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx and 20xx org operated in a manner materially different from that represented in its department of the treasury - internal_revenue_service form acrev page -- fann a e department of the treasury - internal_revenue_service a i name of taxpayer explanation of items schedule no or exhibit year period ended 20xxk12 20xx12 org org form_1023 application the government proposes that the revocation be effective retroactively to the date of the organization’s inception taxpayer’s position the taxpayer contends they did nothing falsely or fraudulently referring to the following paragraph in the facts org also falsely and fraudulently promoted its dpa program by advising house sellers and others that sellers may claim charitable deductions on their federal_income_tax returns for amounts they pay to org on its website in advertisements and in other promotional materials org falsely and fraudulently characterized house sellers’ payments to org as inter alia gifts donations contributions and charitable_contributions yet on its forms org listed no contributions received instead it reported its revenue as program service revenue however per a news_release cited below they consented to the doj injunction order which stated that org falsely and fraudulently promoted its dpa program for immediate release tax april 20xx tdd federal court bars down-payment assistance organization from making false tax_benefit claims org agrees to court order prohibiting it from falsely advising sellers they can claim charitable tax deductions city state - the justice_department announced today that org org based in city state-a down payment assistance organization- and its president-president of city state-have been permanently barred from making false and misleading statements in promoting their down payment assistance program to house sellers org and president agreed to the civil injunction order which also requires them to post a copy of the injunction on org's website and to give the justice_department relevant information about participants in org's program according to the government's amended complaint org enters into down-payment assistance contracts with house sellers under these contracts org agrees the down payment to people who buy the sellers’ houses and the sellers agree to to provide form acrev department of the treasury - intemal revenue service page -- ane f 886a department of the treasury- internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org org reimburse org for the down payment and to pay org an administrative fee the suit alleges that in marketing and operating this scheme org and president falsely advised house sellers and others that the sellers may claim charitable deductions on their federal_income_tax returns for the amounts they pay org under these contracts sellers’ payments are not deductible charitable_contributions the injunction requires the defendants to refrain from falsely stating that they are the government's court filings had stated that the payments did not proceed from detached and disinterested generosity but rather were made in order to facilitat e the sale of the seller's house the amended complaint also stated that a significant portion of house sellers participating in the org program improperly claimed a charitable deduction on their federal_income_tax returns the tax_division of the department of justice has made it a high priority to put an end to the business of providing false tax_advice said attn assistant attorney_general for the tax_division anyone receiving tax_advice should verify the motives and qualifications of those giving it even those claiming to be charitable organizations we're starting to see instances where charities facilitate and encourage inappropriate deductions said irs commissioner commissioner maintaining the integrity of charities and ensuring they operate for the public good is an enforcement priority for the irs this case is part of the irs's and justice department's initiative to stop abusive_tax_schemes more information about this case can be found at more information about the initiative is available at division go to for more information about the justice department's tax the taxpayer contends that the internal_revenue_service specifically the tax exempt organization division did not fulfill its responsibility by issuing guidelines on how a down payment assistance charity should and could operate organizations do not have the option of receiving guidance over being audit only way the service can issue guidance is to determine the problem by examining exempt_organizations in some cases the over of these individuals have indicated they are minority group members and an additional group of recipients are single mothers without the ability to purchase suitable housing the taxpayer provided no such documentation to support this statement all the records provided by org were reviewed the spreadsheets which were provided for the downpayment form acrev page -- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer org org schedule no or exhibit year period ended 20xx12 20xx12 assistance transactions contained no demographic information such as age race gender marital status or income furthermore the reason for revocation is a circular flow of funds in essence these transactions result in a circular flow of the money the sellers make payments to org org provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller’s home this downpayment assistance is evidenced by the seller signing an agreement that they will pay the downpayment plus org’s fee what do you think of this statement ra-4 the irs argues that it is not charitable to help low income moderate income minorities and single mothers to obtain housing despite the representations in its application_for exemption org does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the electronic records provided by org did not include data on the buyers’ incomes and gave no indication that org screened on such data rather org’s dpa program provided gifts to any homebuyers who qualified for a loan as a result for example on july 20xx org’s dpa program provided dollar_figuredollar_figure in down payment assistance for a home that a buyer purchased for dollar_figuredollar_figure on march 20xx org’s dpa program provided dollar_figuredollar_figure in down payment assistance fora home a buyer purchased for dollar_figuredollar_figure on april 20xx org’s dpa program provided down payment assistance of dollar_figuredollar_figure for a home a buyer purchased for dollar_figuredollar_figure and on april 20xx org’s dpa program provided down payment assistance of dollar_figuredollar_figure for another buyer’s purchase of a home for dollar_figuredollar_figuredollar_figure the irs also alleges that org made a misclassification of a dollar_figuredollar_figure entry in its 20xx books_and_records yet the irs labels this as an example of why org should not be an exempt entity org is not being revoked because they misclassified dollar_figuredollar_figure however org overstated their charitable_contributions on the by dollar_figuredollar_figure which is material all down payment assistance programs have a pool of funds that is replenished when a payment is made into the pool the pool is decreased when a gift is made no payment from a seller is directly made to any buyer it is paid into the down payment assistance pool this is allowed and allowable by the federal government pursuant to hud standards for down payment assistance yet the irs lack of guidance on how an entity should treat these payments is now in questions due to the irs lack of diligence and not doing their own job now all dpa’s are bad according to the current irs initiative to drive all dpa’s put on their charitable endeavors the manner in which org operated its dpa program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations form acrev department of the treasury - internal_revenue_service page -- sss ss sss department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org org schedule no or exhibit year period ended 20xx12 20xx12 rather than a mere incident of such operations org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources before providing down payment assistance org’s grantmaking staff takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for- dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s instructions to title and escrow companies provide that at the close of escrow the seller’s contribution along with any org fees must be sent to org within hours escrow companies that do not appropriately disburse funds in a timely manner are prohibited from utilizing the org dpa program org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially did the irs try looking through even one client file the information is contained in each and every client file yet the irs did not look through even one file as they already had the conclusion they wanted to reach before they started the audit the buyers income was not in electronic format as it was not needed for database purposes is there some where in the irc that a taxpayer must put any records let alone all records in electronic format or they will lose their charitable exemption we reviewed individual downpayment assistance files for the month of september 20xx and found they were in agreement with the electronic spreadsheet for the same month therefore we reviewed the spreadsheets for the remainder of the months these spreadsheets did not include the buyer’s income org did not screen applicants based on their income if the applicant was able to secure a loan of any kind they would get a downpayment from the seller via org the organization provided copies of five downpayment assistance files to include in the case file another blatant falsehood is that org’s material and advertising mike sic it clear that anyone who could qualify for some type of loan was eligible for org’s down payment assistance program the irs appears to discount that the loan programs are qualifying loan programs the qualifying loan programs provide moderate and low_income_housing that is benefiting the public that is charitable form acrev department of the treasury - internal_revenue_service page -- iss se ss ss ss ta f 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx12 20xx12 org org the internal_revenue_service does not base exemption on other department agency rules however downpayment assistance organizations such as org are circumventing the hud requirement which prohibits the seller from funding the downpayment of the buyer hud allows a the downpayment gift to come from family and friends employer and labor_union or 501_c_3_organization in fact org is a conduit on behalf of the seller to fund downpayments for the buyer which is further supported with the contract org requires of the seller no downpayment assistance transactions were noted that were not funded by the seller the internal_revenue_service has not indicated that the low and moderate income levels set by fha are the same for exemption requirements for a sec_501 organization in fact the irs takes great efforts to attack org for their fund raising efforts without inquiring as to what they are and what they have been doing in fact the first day of fieldwork september 20xx the taxpayer was asked tell me about your organization activities why did you start it how much time is spent on the various activities what are your sources of income in addition the revenues per the return were reconciled to the books_and_records and of the revenue came from the sellers co-5 helped create what org now is there were no records to show the work co-5 performed ra-1 is married to president ra-1 did receive an arms length loan and repay it with interest the fact that this is an arms length transaction is questionable when it is between husband and wife with no oversight president the charities costs to provide more funds for its charitable purpose is being accused of doing too much for free and attempting to reduce there is no prohibition for working for free however there is a requirement to safeguard the assets from private_inurement how can this be done if the sole officer controls the money in org’s application they stated they would have a community based board it appears there is no evidence that the board members currently on the board are active from the one page of minutes provided that they merely approve retroactively transactions performed by president for the year again president president controls the money department of the treasury - internal_revenue_service form acrev page -- examen meng a ii department of the treasury intemal revenue service 886a e explanation of items name of taxpayer m org org schedule no or exhibit year period ended 20xx12 20xk12 not indicated but known by the irs auditors were that the other directors had expertise yet their competency and independence appears to be attacked for no in specific areas apparent reason other than the auditor would like more detailed minutes even though no statute rule regulation or other guideline requires directs or mandates this there is no evidence to show that the directors exercised such expertise the issue in this matter is whether org conformed to their application that granted them exemption within sec_501 form_1023 was filed by org with the irs to apply for recognition of tax-exempt status under penalties of perjury on july 20xx on form_1023 org stated that its purpose was to provide down payment assistance program for low income individuals and families to allow individuals who could not otherwise do so to own their own home co-3 will also engage in other affordable housing efforts using excess_contributions to develop low-income apartments for seniors and families the acquisition and rehabilitation of single-family homes and contributions to other housing related charitable organizations such as faith based charities community based charities and national charities such as habitat for humanity emphasis supplied regarding income limits and financial need the application stated that t he down payment assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership emphasis supplied regarding fundraising and contributions org’s application_for exemption stated co-3 will solicit gifts from corporations foundations and individuals with whom the members directors and officers have personal relationships co-3 will raise funds through the efforts of the members board_of directors and volunteers of the organization none of whom are professional fundraisers fundraising efforts will be limited to individuals with whom these individuals already know as long as corporations and foundations controlled by such individuals no direct fundraising activities have been implemented to date other than preliminary discussions with the individuals described above solicitations will be made through individual one on one personal contact rather than through mass or even selective mailings co-3 does not intend to use any professional fundraisers form acrev department of the treasury - internal_revenue_service page -- nt sss sss sss sss ss ss 886a f name of taxpayer explanation of items department of the treasury- intemal revenue service schedule no or exhibit year period ended 20xx12 20x12 org org org did not operate in the manner they indicated in their application as discussed above law argument section no rulings case law or any other guidance issued by the internal_revenue_service condones the circular flow of funds nor has the organization cited law that supports the circular flow of funds normally an analysis of the organizational and operational_test would be paramount but in this case the major issue appears to be an issue as to inurement the basis of revocation is that org does not meet the operational_test the organizational_test is merely a form test one of the charitable endeavors was to provide down payment assistance this was and is an approved purpose from the internal_revenue_service in spite of the irs not providing any guidelines rules or instructions on how to accomplish this purpose they misrepresented what was in the application as indicated above of course lets not overlook that org offered and continues to offer fee educational seminars to the public both in person which two of the irs auditors at issue attended one such session and available on the internet all free of charge on the org website as flows the seminar which the internal_revenue_service revenue agents attended was a marketing seminar to secure business a lender was present to offer his services of securing a loan a representative of org president then further assisted the lender in selling the free downpayment to purchase a home duplex condominium investment_property and so forth if you have used the downpayment assistance program before you can use it again there is no limit the only requirement is to secure a loan to get the free gift of the downpayment there was an educational course on the internet that was available free of charge to the public although this activity is educational and acceptable for a c it did not represent org’s primary purpose org did not obtain verification from buyers that they had reviewed or completed the module org does not engage in any counseling or other activities that further charitable purposes the apparently strongest attack is the allegation of inurement or the benefiting of private versus public interests case law indicates that an arms length fair_market_value payment 1s not and does not constitute inurement ’ department of the treasury - internal_revenue_service form 886-a rev page -- lss sss ls r 886a schedule no or te ezhibi year period ende 20xx12 20xx12 explanation of items department of the treasury - internal_revenue_service i name of t- org org even the argument that control equals inurement does not have support in the case law in the instant case for example the irs asserts that org does not have adequate internal controls it does not allege nor could it allege that any funds have been misappropriated only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s dpa program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties on january 20xx org entered into an exclusive marketing agreement with co-5 a for-profit entity owned by ra-1 for the agreed upon services org agreed to pay co-5 of the fees generated for each transaction closed excessive_compensation for services constitutes inurement see eg mabee petroleum corp f 2d pincite to the extent the fees paid_by org to co- sec_5 were excessive a portion of org’s net_earnings inured to co-5 and indirectly to president and ra-1 in addition under the agreement with co-5 org agreed that every grant made by org would be attributable to marketing services performed by co-5 as a result org paid co-s a percentage of fees from every dpa transaction without regard to whether there was any proof of actual services by co-5 payment to one person for services performed by another or for services presumed to be performed without any proof of performance constitutes inurement see eg church of scientology f 2d pincite in the absence of proof that every dpa transaction engaged in by org was actually attributable to co-5’s org’s marketing arrangement with co-5 will be treated as resulting in inurement of org’s net_earnings to co-5 and indirectly to president and ra-1 services in december 20xx org loaned dollar_figuredollar_figure to ra-1 for the purchase of the property located at address city state upon purchasing the property with the organization’s funds ra-1 leased the property to the organization in the absence of any showing that this lease was fair and beneficial to org the lease will be treated as inurement of org’s net_earnings to ra-1 see founding church of scientology f 2d pincite in 20xx org made payments totalling dollar_figuredollar_figure to co-1 a not-for-profit entity controlled by ra-1 these payments were co-1’s sole source of funds in 20xx in the same year co-1 paid dollar_figuredollar_figure allegedly for marketing services to co-5 ra-1’s wholly-owned corporation with the exception of dollar_figuredollar_figure in program management expenses this was the only activity of co-1 in 20xx in the absence of any proof that co-1 engaged in any legitimate exempt_activities co-1’s department of the treasury - internal_revenue_service form 886-a rev -68 page -- a sss f 886a schedule no or exhibit year period ended name of taxpayer 20xx12 20xk12 _explanation of items department of the treasury - internal_revenue_service org org payment of dollar_figuredollar_figure to co- sec_5 will be treated as indirect inurement of org’s charitable assets to co-5 and ra-1 see church of scientology f 2d pincite during the years under examination org’s principals had unfettered control_over the organization and ready access to the organization’s assets including cash at any time president had sole authority over bank accounts and was the only signatory on all org accounts internal controls were lacking the board consisting of president and two friends of ra-1 had no involvement in the organization the directors merely approved retroactively all transactions that occurred during the year and elected voted themselves for another term this is demonstrated by the one page minutes for the annual meeting the only documentary_evidence that the board took any_action during the years under examination this lack of oversight by the board allowed inurement to occur the facts show numerous transfers of org charitable assets for the benefit of org’s insiders unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control in the absence of any acceptable justification constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir church of scientology f 2d pincite because org has failed to provide acceptable justification for the transfers of its charitable assets to insiders the transfers will be treated as inurement of org’s charitable assets to the benefit of private interests in violation of the sec_501 prohibition on inurement - as the payments at issue are at arms length price or less than an arms length price for actual services rendered they are reasonable and competitive in the market place for outside third party services therefore the payments to co-5 do not constitute an sic inurement upon request no documentation was provided to substantiate the services were performed in absence of such documentation the amounts paid to co-5 are excessive what are the tax benefits to my seller charitable income_tax deduction the deduction does not qualify as a this statement was not present at the time of the examination if this statement was present for the years under examination 20xx and 20xx then doj would not have had an issue the facts law and argument presented in this rar stand unchanged based on the organization’s rebuttal form acrev department of the treasury - internal_revenue_service page -- fann se
